Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 1 of 53 PageID: 218




                   Exhibit 7
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 2 of 53 PageID: 219




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
1[a]    A vaporizer apparatus, the        As pictured below, the Flair Xtreme device is a vaporizer apparatus having a cartridge.
apparatus comprising:
       a cartridge having:




Page 1 of 52                                                                                                                           10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 3 of 53 PageID: 220




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                               Corresponding Elements of Flair Xtreme
1[b] a storage compartment configured        As pictured below, the Flair Xtreme device has a storage compartment configured to hold a liquid
to hold a liquid vaporizable material,       vaporizable material that is visible through the storage compartment. The storage compartment is
the storage compartment comprising an        an elongate storage compartment having a distal end (bottom) and a proximal end (top). The coil
elongate storage compartment, wherein        (within the storage compartment) turns the e-liquid (vaporizable material) into vapor.
the liquid vaporizable material is visible
through the storage compartment, and
wherein the storage compartment
comprises a distal end and a proximal
end;




Page 2 of 52                                                                                                                           10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 4 of 53 PageID: 221




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 3 of 52                                                                                                                           10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 5 of 53 PageID: 222




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




                                          While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
                                          surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                          “nicotinie” [sic] refers to “nicotine.”

Page 4 of 52                                                                                                                            10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 6 of 53 PageID: 223




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
1[c] a mouthpiece at the proximal end     The Flair Xtreme storage compartment has a mouthpiece at the proximal end.
of the storage compartment;




1[d] an opening through the mouthpiece    The Flair Xtreme mouthpiece has an opening through the mouthpiece at a proximal end.
Page 5 of 52                                                                                                                           10117657_1.docx
                          Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 7 of 53 PageID: 224




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
and at a proximal end of the mouthpiece;
and




1[e] a heater at the distal end of the    The	Flair	Extreme	device	has	a	heater	at	the	distal	end	of	the	storage	compartment.		As	
Page 6 of 52                                                                                                                           10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 8 of 53 PageID: 225




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
storage compartment, wherein the          pictured	below,	the	heater	has	a	heating chamber, a wick within the heating chamber, and a
heater comprises a heating chamber, a     resistive heating element in thermal contact with the wick. The resistive heating element is
wick within the heating chamber, and a    wrapped around the wick and heats the wick (i.e., in thermal contact with the wick).	
resistive heating element in thermal
contact with the wick; and




1[f] a vaporizer, the vaporizer having:   The Flair Xtreme device has a vaporizer having a body. The body is an elongate, opaque body that

Page 7 of 52                                                                                                                           10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 9 of 53 PageID: 226




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
       a body having a distal end, a     has a a distal end, a proximal end, a front side, a back side, and a pair of lateral sides extending
proximal end, a front side, a back side, between the distal and proximal ends, as pictured below.
and a pair of lateral sides extending
between the distal and proximal ends of
the body, wherein the body comprises an
elongate and opaque body,




1[g] wherein the body is resistive to     The Flair Xtreme vaporizer body is resistive to rolling when placed on flat surface because the
Page 8 of 52                                                                                                                           10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 10 of 53 PageID: 227




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                              Corresponding Elements of Flair Xtreme
rolling when placed on a flat surface       diameters between the front and back sides is smaller than a diameter between the pair of lateral
because a diameter between the front        sides, yielding a flattened body, as pictured below.
and back sides is smaller than a
diameter between the pair of lateral
sides, yielding a relatively flattened
body;




1[h] a cartridge receptacle formed at the   As shown below, the Flair Xtreme device has a cartridge receptacle formed at the proximal end of

Page 9 of 52                                                                                                                           10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 11 of 53 PageID: 228




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                              Corresponding Elements of Flair Xtreme
proximal end of the body, wherein the       the body. The receptacle has an opening having a proximal edge around a proximal-facing
cartridge receptacle has a proximal-        opening, such that the proximal edge form a notch in the front side of the body. The notch extends
facing opening into the proximal end of     towards the distal end of the body so that a portion of the storage compartment is visible through
the body, and wherein the cartridge         the notch when the cartridge is housed within the cartridge receptacle.
receptacle comprises a proximal edge
around the proximal-facing opening,
and wherein the proximal edge of the
cartridge receptacle forms a notch in the
front side of the body, the notch
extending towards the distal end of the
body so that a portion of the storage
compartment is visible through the
notch when the cartridge is housed
within the cartridge receptacle;




Page 10 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 12 of 53 PageID: 229




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 11 of 52                                                                                                                          10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 13 of 53 PageID: 230




                                                                     Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                                Corresponding Elements of Flair Xtreme
1[i] a pair of electrical contacts in a       Flair Xtreme’s vaporizer body has a pair of electrical contacts in a distal surface within the
distal surface within the cartridge           cartridge receptacle. The electrical contacts are configured to connect to electrical contacts on the
receptacle, the pair of electrical contacts   cartridge when the cartridge is housed within the cartridge receptacle.
configured to connect to electrical
contacts on the cartridge when the
cartridge is housed within the cartridge
receptacle; and




Page 12 of 52                                                                                                                            10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 14 of 53 PageID: 231




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 1 (Independent)
Claim Language                               Corresponding Elements of Flair Xtreme
1[j] a detent on each of the pair of
lateral sides, wherein the detents project   Flair Xtreme’s vaporizer body has a detent on each of the pair of lateral sides. The detents project
into the cartridge receptacle and engage     into the cartridge receptacle and engage a mating region on the storage compartment to hold the
a mating region on the storage               cartridge within the cartridge receptacle. When inserted, the mouthpiece is outside of the cartridge
compartment to hold the cartridge            receptacle.
within the cartridge receptacle and with
the mouthpiece outside of the cartridge
receptacle.




Page 13 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 15 of 53 PageID: 232




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim 2 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
2. The apparatus of claim 1, wherein the   Flair Xtreme’s mouthpiece is opaque (i.e., not transparent).
mouthpiece comprises an opaque
mouthpiece.




Page 14 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 16 of 53 PageID: 233




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 3 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
3. The apparatus of claim 1, wherein the
storage compartment comprises the          Flair Xtreme’s storage compartment comprises the liquid vaporizable material.
liquid vaporizable material.




                                           While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
                                           surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                           “nicotinie” [sic] refers to “nicotine.”

Page 15 of 52                                                                                                                            10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 17 of 53 PageID: 234




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme



Claim Language                             Corresponding Elements of Flair Xtreme
4. The apparatus of claim 1, wherein the   Flair Xtreme’s packaging indicates that the liquid vaporizable material comprises a nicotine
storage compartment comprises the          solution
liquid vaporizable material, and wherein
the liquid vaporizable material
comprises a nicotine solution.




                                           While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
                                           surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                           “nicotinie” [sic] refers to “nicotine.”
Page 16 of 52                                                                                                                            10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 18 of 53 PageID: 235




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 9 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
9. The apparatus of claim 1, wherein the   The mouthpiece is an opauqe cover that is secured over the proximal end of the storage
mouthpiece comprises an opaque cover       compartment. The cover has a front side adjacent to a first side of the storage compartment
that is secured over the proximal end of   extending between the proximal and distal ends of the storage compartment. The distal end of the
the storage compartment, the opaque        opaque cover terminates in a distal edge that extends around a perimeter of the storage
cover having a front side adjacent to a    compartment from a position between the distal end and the proximal end of the storage
first side of the storage compartment      compartment.
extending between the proximal and
distal ends of the storage compartment,
wherein a distal end of the opaque cover
terminates in a distal edge that extends
around a perimeter of the storage
compartment from a
position between the distal end and the
proximal end of the storage
compartment.




Page 17 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 19 of 53 PageID: 236




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim Language                            Corresponding Elements of Flair Xtreme




Page 18 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 20 of 53 PageID: 237




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim Language                            Corresponding Elements of Flair Xtreme




                                          A distal end of the opaque cover terminates in a distal edge (outlined in green) that extends around a
                                          perimeter of the storage compartment from a position between the distal end and the proximal end of the
                                          storage compartment.

Page 19 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 21 of 53 PageID: 238




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 10 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
10. The apparatus of claim 9, wherein      The cartridge has a cartridge notch in the front side of the mouthpiece and extending from the
the cartridge further comprises a          distal edge of the opaque cover towards the proximal end of the mouthpiece. The cartridge notch
cartridge notch in the front side of the   exposes a region of the storage compartment beneath the mouthpiece and the cartridge notch aligns
mouthpiece and extending from the          with the notch in the front side of the body when the cartridge is housed within the cartridge
distal edge of the opaque cover towards    receptacle.
the proximal end of the mouthpiece,
wherein the cartridge notch exposes a
region of the storage compartment
beneath the mouthpiece, and wherein the
cartridge notch aligns with the notch in
the front side of the body when the
cartridge is housed within the cartridge
receptacle.




Page 20 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 22 of 53 PageID: 239




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim Language                            Corresponding Elements of Flair Xtreme




Page 21 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 23 of 53 PageID: 240




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
11[a]           A vaporizer apparatus,    See discussion of claim element 1[a].
the apparatus comprising:

        a cartridge having:
11[b] a storage compartment               See discussion of claim element 1[b].
configured to hold a liquid vaporizable
material, the storage compartment
comprising an elongate storage
compartment, wherein the liquid
vaporizable material is visible through
the storage compartment and wherein
the storage compartment comprises a
distal end and a proximal end;
11[c] a mouthpiece at the proximal end    See discussion of claim element 1[c].
of the storage compartment;
11[d] an opening through the              See discussion of claim element 1[d].
mouthpiece and at a proximal end of the
mouthpiece; and
11[e] a heater at the distal end of the   See discussion of claim element 1[e].
storage compartment, wherein the
heater comprises a heating chamber, a
wick within the heating chamber, and a
resistive heating element in thermal
contact with the wick;
Page 22 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 24 of 53 PageID: 241




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
11[f] a cannula within the storage        See discussion above regarding claim element 6.
compartment and extending through the
liquid vaporizable material from the      As pictured below, the cannula extends through the liquid vaporizable material from the heater to the
heater to the proximal end of the         proximal end of the storage compartment so that the liquid vaporizable material at least partially
storage compartment so that the liquid    surrounds the cannula when the storage compartment is filled with the liquid vaporizable material. The
vaporizable material at least partially   cannula extends from the heater chamber to the opening through the mouthpiece—forming a fluid
surrounds the cannula when the storage    connection between the heating chamber and the opening through the mouthpiece from which vaporized
compartment is filled with the liquid     liquid vaporizable material may be inhaled
vaporizable material, wherein the
cannula forms a fluid connection
between the heating chamber and the
opening through the mouthpiece from
which vaporized liquid vaporizable
material may be inhaled; and




Page 23 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 25 of 53 PageID: 242




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 24 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 26 of 53 PageID: 243




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




                                          Cannula forms a fluid connection between the heating chamber and the opening from which an aerosol
                                          formed from the liquid vaporizable material is inhalable (shown in purple).


Page 25 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 27 of 53 PageID: 244




                                                                    Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




                                          While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
Page 26 of 52                                                                                                                                  10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 28 of 53 PageID: 245




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
                                          surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                          “nicotinie” [sic] refers to “nicotine.”


11[g] a vaporizer, the vaporizer having: See discussion of claim element 1[f].
        a body having a distal end, a
proximal end, a front side, a back side,
and opposite lateral sides extending
between the distal and proximal ends of
the body, wherein the body comprises an
elongate and opaque body,
11[h] wherein the body is resistive to   See discusion of claim element 1[g].
rolling when placed on a flat surface
because a diameter between the front
and back sides is smaller than a
diameter between the opposite lateral
sides, yielding a relatively flattened
body;
11[i] a cartridge receptacle formed at   See discussion of claim element 1[h] and claim 6.
the proximal end of the body, wherein
the cartridge receptacle has a proximal-
facing opening into the proximal end of
the body, and wherein the cartridge
receptacle comprises a proximal edge

Page 27 of 52                                                                                                                          10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 29 of 53 PageID: 246




                                                                     Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 11 (Independent)
Claim Language                                Corresponding Elements of Flair Xtreme
around the proximal-facing opening,
and wherein the proximal edge of the
cartridge receptacle forms a notch in the
front side of the body, the notch
extending towards the distal end of the
body so that a portion of the storage
compartment and the cannula are visible
through the notch when the cartridge is
housed within the cartridge receptacle;
11[j] a pair of electrical contacts in a      See discussion of claim element 1[i].
distal surface within the cartridge
receptacle, the pair of electrical contacts
configured to connect to electrical
contacts on the cartridge when the
cartridge is housed within the cartridge
receptacle; and
11[k] a detent on each of the opposite
lateral sides, wherein the detents project    See discussion of claim element 1[j].
into the cartridge receptacle and engage
a mating region on the storage
compartment to hold the cartridge
within the cartridge receptacle and with
the mouthpiece outside of the cartridge
receptacle.
Page 28 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 30 of 53 PageID: 247




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim 13 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
13. The apparatus of claim 11, wherein
the storage compartment comprises the     See discussion of claim 3 above.
liquid vaporizable material.




Page 29 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 31 of 53 PageID: 248




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                             Corresponding Elements of Flair Xtreme
19[a] A vaporizer apparatus, the           See discussion of claim element 1[a].
apparatus comprising:
        a cartridge having:
19[b] a storage compartment holding a      As shown below, the Flair Xtreme device has an elongate storage compartment having a distal end
liquid vaporizable material that is        and a proximal end and a first side extending between the distal end of the storage compartment
visible through the storage                and the proximal end of the storage compartment.
compartment, the storage compartment
comprising an elongate storage
compartment, wherein the storage
compartment comprises a distal end and
a proximal end, wherein the storage
compartment further comprises a first
side extending between the distal end of
the storage compartment and the
proximal end of the storage
compartment;




Page 30 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 32 of 53 PageID: 249




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 31 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 33 of 53 PageID: 250




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




                                          NOTE: While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of
                                          the surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                          “nicotinie” [sic] refers to “nicotine.”
Page 32 of 52                                                                                                                               10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 34 of 53 PageID: 251




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                              Corresponding Elements of Flair Xtreme

19[c] a mouthpiece at the proximal end      See discussion of claim 1[c] and claim 9.
of the storage compartment, wherein the
mouthpiece comprises an opaque cover
that is secured over the proximal end of
the storage compartment, the opaque
mouthpiece having a front side adjacent
to the first side of the storage
compartment, wherein a distal end of
the opaque cover terminates in a distal
edge that extends around a perimeter of
the storage compartment from a
position between the distal end and the
proximal end of the storage
compartment of the opaque cover;
19[d] a cartridge notch in the front side
of the mouthpiece and extending from        See discussion of claim 10.
the distal edge of the opaque cover
towards a proximal end of the
mouthpiece, wherein the cartridge notch
exposes a region of the storage
compartment beneath the mouthpiece;
19[e] an opening through the                See discussion of claim element 1[d].
mouthpiece and at the proximal end of
Page 33 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 35 of 53 PageID: 252




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                             Corresponding Elements of Flair Xtreme
the mouthpiece;
19[f] a heater at the distal end of the    See discussion claim element 1[e].
storage compartment, wherein the
heater comprises a heating chamber, a
wick within the heating chamber, and a
resistive heating element in thermal
contact with the wick; and
19[g] a cannula within the storage         See discussion claim element 11[f] and claim 6.
compartment and extending through the
liquid vaporizable material from the
heater to the proximal end of the
storage compartment so that the liquid
vaporizable material at least partially
surrounds the cannula, wherein the
cannula forms a fluid connection
between the heating chamber and the
opening through the mouthpiece from
which vaporized liquid vaporizable
material may be inhaled, and wherein
the cannula is visible through the
cartridge notch; and
19[h] a vaporizer, the vaporizer having:   See discussion of claim element 1[f]
        a body having a distal end, a
proximal end, a front side, a back side,
Page 34 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 36 of 53 PageID: 253




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
and opposite lateral sides extending
between the distal and proximal ends of
the body, wherein the body comprises an
elongate and opaque body,
19[i] wherein the body is resistive to   See discussion of claim element 1[g]
rolling when placed on a flat surface
because a diameter between the front
and back sides is smaller than a
diameter between the opposite lateral
sides, yielding a relatively flattened
body;
19[j] a cartridge receptacle formed at   See discussion claim element 1[h] and claim 6 and figure below.
the proximal end of the body, wherein
the cartridge receptacle has a proximal-
facing opening into the proximal end of
the body, and wherein the cartridge
receptacle comprises a proximal edge
around the proximal-facing opening,
and wherein the proximal edge of the
cartridge receptacle forms a receptacle
notch in the front side of the body, the
receptacle notch extending towards the
distal end of the body so that a portion
of the storage compartment and the
Page 35 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 37 of 53 PageID: 254




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
cannula are visible through the
receptacle notch when the cartridge is
housed within the cartridge receptacle;




Page 36 of 52                                                                                                                          10117657_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 38 of 53 PageID: 255




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                                Corresponding Elements of Flair Xtreme
19[k] a pair of electrical contacts in a      See discussion of claim element 1[f]
distal surface within the cartridge
receptacle, the pair of electrical contacts
configured to connect to electrical
contacts on the cartridge when the
cartridge is housed within the cartridge
receptacle; and
19[l] a friction capture between the
cartridge receptacle and the storage          See discussion above regarding claim elements 1[j] and figures below. The friction capture is
compartment to hold the cartridge             formed by the detent and the mating region.
within the cartridge receptacle and with
the mouthpiece outside of the cartridge
receptacle,




Page 37 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 39 of 53 PageID: 256




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 38 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 40 of 53 PageID: 257




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme




Page 39 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 41 of 53 PageID: 258




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
19[m] wherein the cartridge notch
aligns with the receptacle notch when
the cartridge is housed within the
cartridge receptacle.




                                          The cartridge notch aligns with the receptacle notch in the front side of the body when the cartridge is
                                          housed within the cartridge receptacle.

Page 40 of 52                                                                                                                             10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 42 of 53 PageID: 259




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 19 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme



Claim 20 (Independent)
Claim Language                          Corresponding Elements of Flair Xtreme
20[a] An apparatus comprising:          See discussion of claim element 1[a]
        a cartridge comprising:
20[b] a storage compartment             See discussion of claim element 1[b]
configured to hold a vaporizable
material, wherein the vaporizable
material is visible through at least
one side of the storage compartment;
20[c] a heater comprising a
resistive heating element for
generating an aerosol for inhalation,
the aerosol comprising the
vaporizable material; and




Page 41 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 43 of 53 PageID: 260




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 20 (Independent)
Claim Language                         Corresponding Elements of Flair Xtreme




Page 42 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 44 of 53 PageID: 261




                                                                    Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 20 (Independent)
Claim Language                         Corresponding Elements of Flair Xtreme




                                       While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
                                       surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                       “nicotinie” [sic] refers to “nicotine.”




Page 43 of 52                                                                                                                                  10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 45 of 53 PageID: 262




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 20 (Independent)
Claim Language                         Corresponding Elements of Flair Xtreme
20[d] a mouthpiece comprising an       See discussion above regarding claim elements 1[d] and figures below.
opening for passage of the aerosol;
and




Page 44 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 46 of 53 PageID: 263




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 20 (Independent)
Claim Language                         Corresponding Elements of Flair Xtreme
20[e] a vaporizer body comprising:     Flair Xtreme has a vaporizer body having a proximal end and a distal end opposite the proximal end.
      a proximal end;
      a distal end opposite the
proximal end; and




Page 45 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 47 of 53 PageID: 264




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 20 (Independent)
Claim Language                          Corresponding Elements of Flair Xtreme
20[f] a cartridge receptacle at the     See discussion of claim element 1[h]
proximal end, the cartridge
receptacle configured to house the
cartridge, wherein the cartridge
receptacle comprises a notch
extending from the proximal end
towards the distal end, and wherein a
portion of the storage compartment is
visible through the notch when the
cartridge is housed in the cartridge
receptacle.




Page 46 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 48 of 53 PageID: 265




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim 21 (Dependent)
Claim Language                         Corresponding Elements of Flair Xtreme
21. The apparatus of claim 20,         The cartridge and body are rectangular (non-cylindrical):
wherein the storage compartment and
the vaporizer body are non-
cylindrical.




Page 47 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 49 of 53 PageID: 266




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 21 (Dependent)
Claim Language                         Corresponding Elements of Flair Xtreme




Page 48 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 50 of 53 PageID: 267




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme


Claim 24 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
24. The apparatus of claim 20,            See discussion of claim element 1[g] above.
wherein the heater further comprises
a heating chamber and a wick within
the heating chamber, and wherein the
resistive heating element is in thermal
contact with the wick.




Page 49 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 51 of 53 PageID: 268




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme




Claim 28 (Dependent)
Claim Language                         Corresponding Elements of Flair Xtreme
28. The apparatus of claim 20,         See discussion of claim element 1[b] above.
wherein the vaporizable material is
visible through the portion of the
storage compartment




Page 50 of 52                                                                                                                          10117657_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 52 of 53 PageID: 269




                                                                   Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 29 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
29. The apparatus of claim 20,            When the Eonsmoke device is assembled, the device forms a longitudinal axis from the distal end of
wherein the cartridge and the             the vaporizer body to a proximal end of the cartridge. As shown below, each of the cartridge and the
vaporizer body, when the cartridge is     vaporizer body have a first transverse axis perpendicular to the longitudinal axis which is longer than
inserted into the vaporizer body, form
                                          a second transverse axis, and the second transverse axis is perpendicular to both the longitudinal axis
a longitudinal axis from the distal end
of the vaporizer body to a proximal       and the first transverse axis.
end of the cartridge, and wherein each
of the cartridge and the vaporizer
body have a first transverse axis
perpendicular to the longitudinal axis
which is longer than a second
transverse axis, the second transverse
axis perpendicular to both the
longitudinal axis and the first
transverse axis.




Page 51 of 52                                                                                                                          10117657_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-8 Filed 10/03/18 Page 53 of 53 PageID: 270




                                                                  Exhibit 7
    Representative Claim Chart of Infringement of claims 1, 2, 3, 4, 9, 10, 11, 13, 19, 20, 21, 24, 28, 29 in U.S. Pat. No. 10,076,139 by Flair
                                                                   Xtreme

Claim 29 (Dependent)
Claim Language                         Corresponding Elements of Flair Xtreme




Page 52 of 52                                                                                                                          10117657_1.docx
